*708CONCURRING OPINION.
GOODE, J.
— I agree to this opinion on the ground that the testimony shows the insults and abusive epithets addressed by the conductor to the plaintiff were in connection with the assault and the ejection from the car and are to be regarded as an aggravation of the assault and ejection, rather than an independent tort. This is the position of plaintiff’s counsel, who says in his brief:
“Plaintiff’s petition does not contain a count for damages on the sole ground that the conductor cursed the plaintiff and called him vile and profane names, but the petition does allege bad language coupled with ‘abuse, ’ assault, blows, attempt to stab, and violent ejection from the car. All these acts were simultaneous and continuous — they completed the one offense and they cannot be separated. The evidence is conclusive on this point and the instruction was correct. ‘Abuse’ implies physical injury.”
Now the instruction for the plaintiff is not correct, as it treats the abuse, the assault and the ejection as each a. separate ground of recovery.